Title: To Thomas Jefferson from Martin Van Buren, 13 July 1824
From: Van Buren, Martin
To: Jefferson, Thomas


My dear Sir/
Albany
July 13h 1824
Your very interesting letter of the 29h arrived in my absence, or its receipt and the honour you have done me by it, would have been Sooner acknowlgd. I have read it with the greatest interest and satisfaction, & will in proper time see that it is applied to its proper use. My first impression was, to ask your permission to promulgate in some proper form, the falsity and malignity of the infamous Story, for which Dr Stewart is quoted; but upon reconsideration I doubted the propriety of doing So. You do Yourself but justice, in holding it unnecessary to engage “in feudings and provings of personal slanders”, but you are not sensible my dear Sir, of half the respect, the reverence, & warm affection, entertained for you by all the old and uncorrupted Republicans. and notwithstanding the late rewards for apostasy, you may rest assured, that the number of those is yet larger Sufficiently So, I hope, to rescue their cause from ruin & their country from misrule. Pickerings immediate friends, are laboring to annoy Mr Adams, & profess to be actuated by a spirit of neutrality at last towards us. I have from the begining, been Satisfied, (& so informed our friends at Wn,) that all that we have to apprehend from that quarter, is their favour. Our friends however, do not as fully concur in that Sentiment, as I could wish. Our Gov has utterly ruined the little standing he had left, and unintentionally renderd us essential Service, by his proclamation. Its manifest object, to distract the party, has excited a Strong disposition in the people to counteract him, and a willingness to give up their solicitude for the repeal of the “electoral law ”. The Legislature will not do any thing, that they ought not to do. The Edwards conspiracy is rapidly producing a favourable impression, towards Mr Crawford, upon the minds of the people of this state. Such in consequence of various causes has not heretofore been the state of their feelings, at least not to a great extent.Mr Adams has hitherto concealed the violent & domineering temper which his father gave him, with wonderful success; but it Seems he has not been able to hold out to the end. His two last  at Washington, are to us  provide and cannot fail to produce great results. You were right as it has turned out in your estimate of Mr Monroes course, in relation to Edwards. If at any time, & under any circumstance, you may think it in my power to contribute to your gratification, in even so small a degree, you will confer a favour on me by suggesting it. Have the goodness to make my best respects to Mr & Mrs Randolph, Miss Ellen & her Sisters & to accept for yourself the assurance ofMy perfect respect & Warm Affection—M. V. Buren